DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Response to Amendment
	This Action is responsive to the RCE and Amendment under 37 C.F.R. § 1.312 filed on 27 June 2022 (“Amendment”).  As directed in the Amendment:
	Claims 1 and 2 have been amended;
	Claims 4-7 previously had been cancelled; and 
	no claims have been added.  
Thus, Claims 1-3 and 8-13 are presently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 June 2022 was filed after the mailing date of the Notices of Allowability and Allowance on 6 April 2022.  The submission complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Replacement drawings were received on 28 April 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-3 and 8-13 are allowed.

An examiner’s statement of reasons for allowance for this application may be found at page 7 of the Notice of Allowance dated 6 April 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783